Citation Nr: 0324237	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Department of Veterans Affairs 
Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to a higher initial rating for arthritis of 
the right wrist, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2002, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of that hearing is of 
record in the claims folder.  

The veteran has expressed timely disagreement with an 
April 2002 decision of the RO, which granted a 10 percent 
initial rating for arthritis of the right wrist.  Remand is 
required to allow the RO to issue a statement of the case and 
to give the veteran an opportunity to perfect an appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is 
the subject of the attached remand. The issue of entitlement 
to service connection for PTSD is also the subject of the 
remand.  


FINDINGS OF FACT

1.  The veteran sustained right hand trauma due to an 
inservice accident in 1951.  

2.  The February 2003 VA examination indicated that the 
veteran's present right hand arthritis is directly 
attributable to his inservice injury sustained in 1951.  


CONCLUSION OF LAW

Arthritis of the right hand was incurred in active service.  
38 U.S.C.A. § 1110
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for 
arthritis of the right hand.  He asserts that he injured and 
was treated for a right hand fracture in service after his 
right hand was caught in a half track.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In service, the veteran was seen in October 1951, with a 
severe laceration of the distal phalanx of the 2nd right 
digit.  No artery or nerve involvement was seen.  He was 
admitted to quarters.  In November 1951, his hand was 
redressed.  The nail was removed in December 1951 and the 
stitches were removed.  He was instructed to continue hand 
soaks.  On discharge examination in October 1953, physical 
examination of the upper extremities was clinically evaluated 
as normal.  

After service, the veteran was seen on an outpatient basis in 
November 1998.  The examiner indicated that the veteran had 
an obvious deformity of the right hand.  He noted that it was 
a questionable fracture.  He was told to follow-up with a 
private physician.  

In July 1999, the veteran underwent a VA x-ray of his right 
hand.  An old fracture of the distal radius with dorsal 
angulation and an old fracture of the styloid process of the 
ulna were shown.  There were degenerative changes at the 
radiocarpal joint with joint space narrowing.  Mild 
degenerative joint disease was noted at the interphalangeal 
joints.  There were a couple of tiny radiopaque foreign 
bodies, one in the soft tissues of the thumb and another in 
the soft tissues of the 2nd digit.  There was some 
irregularity of the tuft of the thumb, which probably 
represented an old tuft fracture.  The impression was old 
fracture of the distal radius and distal ulna with persistent 
dorsal angulation of the ulna, mild degenerative joint 
disease at the radiocarpal joint and interphalangeal joints, 
tiny radiopaque foreign body at the 1st and 2nd digits, and 
question of old tuft fracture at the thumb.  

By rating decision of March 2000, service connection was 
granted for fracture of the 2nd digit of the right hand.  

The veteran underwent a VA orthopedic examination in 
June 2000.  He had a well-documented laceration injury to his 
right index finger in October 1951.  He related that his 
index finger was broken and his other fingers and wrist were 
traumatized.  Subsequent x-rays of the right hand and index 
finger revealed evidence of fracture and the presence of 
radiopaque bodies in the soft tissue of the thumb and the 
soft tissue of the 2nd digit.  The veteran complained of pain 
and difficulty of the right wrist.  He related he was right-
handed.  He had swelling in the wrist, which occurred with 
any kind of overuse as well as with barometric pressure 
changes.  At the time of the examination, he was unable to 
lift or grasp any kind of heavy object with his right hand 
alone and he generally used his nondominant left hand.  He 
had no complaints of his left wrist or fingers.  He had 
difficulty with range of motion of the right wrist.  Physical 
examination revealed some angulation of the dorsal surface of 
the hand with relationship to the long axis of the arm.  
There was some valgus angulation of 25 degrees of the right 
hand with relationship to the right axis.  This occurred at 
the carpometacarpal area.  The right index finger had a 
laceration on the dorsal surface, which measured 2 cm.  There 
was a flexion contracture of the right index finger of 
45 degrees.  This was fixed and he was unable to be passively 
extended.  There was also a flexion contracture of 75 degrees 
of the right index finger at the proximal interphalangeal 
joint.  He was likewise unable to passively extend.  In terms 
of grip, the veteran lacked 4 cm. of being able to fold the 
distal portions of the fingertips into the palmar surface.  
He lacked 2 cm. of the apposition of the thumb with the index 
finger.  There was no wasting or atrophy of either the thenar 
or the hypothenar eminence.  There was no evidence of 
Dupuytren contracture.  There was decreased range of motion 
of the wrist with dorsiflexion, limited to 30 degrees, and 
plantar flexion limited to 40 degrees.  The ulnar and radial 
deviation were essentially negative.  The wrist was enlarged 
most predominately at the medial surface although there was 
no evidence of effusion over the structures.  The metacarpal 
bones were nontender.  There were Heberden nodes present on 
all the fingers of the right hand as well as the left hand.  
There were no Heberden or Bouchard nodes in the thumb.  There 
was no evidence of subluxation of the metacarpophalangeal 
joints or of the wrist area.  There was extensive 
osteoarthritis of the right wrist interfering with the range 
of motion as well as with the grip and grasp.  This 
represented posttraumatic osteoarthritis.  There was evidence 
of an old Colles fracture, which more likely than not, 
occurred at the time of the veteran's initial injury in 
October 1951.  The examiner indicated that Colles fracture is 
frequently undetected at the time of the initial injury and 
that no x-rays were taken at the time of the initial injury.  

The veteran was seen by VA in November 2001.  His chief 
complaint was lots of pain and numbness in his hands and feet 
for some time.  Physical examination showed obvious 
inflammatory enlargement of the metacarpophalangeal joints of 
both hands, mild ulnar deviation, decreased radial pulses, 
bilaterally, and mild pallor of the distal fingers.  The 
pertinent diagnosis was severe degenerative joint disease, 
especially of the right knee, wrist, and hands, bilaterally.  

The veteran underwent VA examination in February 2003.  He 
complained of right hand and wrist pain associated with 
weakness, stiffness, swelling, heat, redness, giving way, and 
easy fatigability with lack of endurance, secondary to focal 
pain.  He noted he was right hand dominant.  He utilized a 
wrist splint on his right wrist for comfort and function.  He 
reported that he initially sustained symptoms in 1951 from 
mechanism injury of twisting and rotating to the right hand 
and wrist, when his hand was caught in a moving belt with a 
generator on a half-track.  The moving belt dragged his hand 
and wrist into the mechanism.  After his hand was freed from 
the equipment, he was treated operatively in service.  He 
disclosed that he had no further surgery on the hand since 
his discharge from the military.  The quality of the pain was 
described as aching and throbbing.  The timing of the pain 
was continuous.  The pain was precipitated or intensified by 
grasping, gripping, and weather changes.  He reported his 
pain was only partially relieved by ceasing the precipitating 
activity, rest, analgesic medication, and avoidance of 
activities that aggravated his pain.  Recreational activities 
that were prevented or hampered because of his wrist and hand 
problem included inability to grasp and effectively use the 
right hand for activities of daily living.  The veteran made 
complaints of pain, groaning, grimacing, guarding and motion 
restriction as well as functional restriction secondary to 
deformity and lack of function of the right hand and wrist.  
The examiner indicated that there was obvious deformity of 
the right hand and wrist.  There was no effusion, 
hemarthrosis, but there was tenderness to palpation over the 
distal radius, distal ulna, and the carpus.  There was also 
swelling over the carpus.  Examination of the right wrist 
function showed flexion 0 to 10 degrees, with normal at 0 to 
70 degrees.  Ulnar deviation was 0 to 15 degrees with normal 
at 0 to 45 degrees.  Examination of the right hand showed no 
effusion, but evidence of swelling and tenderness over the 
distal portion of the carpus at the base of the hand.  There 
was generalized atrophy of the musculature of the hand and in 
particular, the thenar and hypothenar eminences.  There was 
no apparent muscle spasm.  He had difficulty with grasping, 
pushing and pulling, secondary to pain.  He had limited 
functional ability for twisting.  Imaging studies of the hand 
indicate osteopenia of all the bones of the hand.  There were 
degenerative changes of the distal interphalangeal 
articulation, particularly of the second digit and the base 
of the thumb on the left.  There was some narrowing of the 
articular cartilage of the second metacarpal proximal 
phalangeal articulation, as well.  With regard to the right 
hand, there were degenerative changes of the interphalangeal 
articulation distally of the second and third digits and 
there appeared to be a narrowing of the radial carpal joint.  
The impression was that there was some evidence of 
osteoarthritis noted.  The examiner stated that it was his 
opinion that it was more likely than not that the changes in 
the affected right hand were secondary to trauma, not 
rheumatoid arthritis.  It also pointed to the fact that there 
was clear significant pathology noted with marked limitation.  
The pertinent impression was right hand degenerative joint 
disease.  The examiner stated that it was his opinion that 
the veteran's service-connected injury to his hand and wrist 
were the direct cause of his continued degenerative processes 
of his hand and wrist and the marked loss of function.  Based 
on the questions asked by the Board, the examiner indicated 
that, clearly, the veteran had arthritic changes of the hand.  

After a thorough review of the entire record, the evidence 
shows that the veteran was seen in service after having 
injured his hand on a half track.  He was treated with hand 
soaks, and at service discharge, no findings, treatment, or 
diagnosis for his right hand was noted.  Although there was 
no evidence of hand complaints on separation examination, 
after service, he complained again and in 1998, the examiner 
indicated that there was obvious deformity of the right hand.  
On VA examination in February 2003, the examiner indicated 
that it was more likely than not that the veteran's current 
right hand complaints were the result of the injury he 
sustained in service, and is also the direct cause of his 
continued degenerative processes of the hand and its marked 
loss of function.  Resolving all reasonable doubt in the 
veteran's favor, service connection for arthritis of the 
right hand, is warranted.  

II.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via a letter and a supplemental statement of the case (SSOC) 
in July 2002.  This notice from the RO informed the veteran 
of what assistance VA would provide, and what was needed from 
him regarding his claim.  Various notices and communications, 
also from the RO, such as a March 2000 rating decision, 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing in August 2002 regarding his claim.  He has also been 
examined by VA.  Therefore, the Board finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran in the development of the issues discussed above.  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Board notes that the Board developed evidence in this 
case pursuant to a provision of 38 C.F.R. § 19.9 that has 
since been invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  As the additional evidence led to 
the grant of benefits in this case, the Board concludes that 
the veteran was not prejudiced by its consideration of the 
evidence without first referring the evidence to the RO for 
consideration and preparation of a supplemental statement of 
the case.  


ORDER

Entitlement to service connection for arthritis of the right 
hand is granted.  


REMAND

The veteran also claims service connection for PTSD and an 
initial rating in excess of 10 percent for right wrist 
arthritis.  

He testified regarding his PTSD claim at a Travel Board 
hearing in August 2002.  He submitted a stressor statement on 
his behalf.  He has claimed that his job in Korea was to go 
to the front line to remove disabled vehicles damaged by 
mortar.  Under combat fire, they would bring back the 
vehicles to be repaired and wait until a replacement was 
called, and then returned them to the line.  He asserted that 
one of his stressors was that it was his time to go to the 
front line and a friend of his named Ray Pruitt went in his 
place.  Pruitt gave him his shaving kit in the event that he 
did not return.  Pruitt was wounded in action, and although 
he survived, he never saw him again to return his shaving 
kit.  He also related that he had to perform "sniper time", 
which was patrol duty.  These alleged stressors should be 
verified.  

The Board also notes that the veteran submitted a Form 21-
4138 in June 2002 as a notice of disagreement (NOD) with the 
initial percentage assigned for the service-connected 
arthritis of the wrist by April 2002 rating action.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.

Accordingly, this case is REMANDED for the following action:  

1.  The RO should obtain the veteran's 
records of any PTSD treatment, since 
2002, and associate those records with 
the claims folder.

2.  The RO should contact the veteran and 
ask him to provide a comprehensive 
written statement that contains as much 
detail as possible regarding the who, 
what, where, and when as to each of the 
putative stressors to which he alleges he 
was exposed in service.  He should be 
requested to provide specific details of 
the claimed stressors, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including the full name, rank, 
unit of assignment, hometown or any other 
identifying detail.  Ask the veteran for 
identifying information regarding the 
incident of Ray Pruitt's wounding in 
action.  He should give information 
regarding his sniper patrol duty and his 
duties in the combat area removing 
damaged antiaircraft from the front line, 
and any other stressful situations the 
veteran considers relevant.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
to facilitate a search for verifying 
information.

3.  After the above stressor statement is 
obtained, ask the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
these alleged stressors as identified and 
described by the veteran, as well as 
copies of any relevant records - such as 
personnel records showing service dates, 
duties, and units of assignment - that 
might assist in obtaining useful 
information.  

4.  Following receipt of a response from 
USASCRUR, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  Send the claims folder to the 
examiner for review.  All indicated 
psychological testing should be 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in the 
DSM-IV.  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2002). 

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

7.  After reviewing the claim of 
entitlement to an increase in the initial 
10 percent evaluation for right wrist 
arthritis, in light of the VCAA, and if 
the claim remains denied, the RO should 
provide the veteran and representative 
with an appropriate statement of the case 
on that issue, and give them the 
opportunity to respond. If the veteran 
perfects an appeal by timely submitting a 
substantive appeal, the matter should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

.


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






